PER CURIAM:
S.K. Varma appeals the district court’s order granting Defendant’s summary judgment motion on her age discrimination claim under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2000), and her retaliation claim under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and affirming ' the Merit Systems Protection Board’s decision affirming her removal from employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Varma v. Dudas, No. l:06-ev-00421-JCC, 2007 WL 201082 (E.D.Va. Jan. 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.